ORDER
PER CURIAM.
Appellant, Debora K. Trower (“appellant”), appeals the judgment of the Circuit Court of Montgomery County convicting her of violating Section 303.870, RSMo 1994 (driving while revoked) and Section 307.178, RSMo 1994 (seat belt violation). Appellant was sentenced to pay a fine of $100.00 for driving while revoked and $10 .00 for a seat belt violation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).